PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/271,283
Filing Date: 21 Sep 2016
Appellant(s): Paunescu et al.



__________________
Darryl C Little (Reg 40,703)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/5/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Issue 1:  Whether the rejection of claim 18 under 35 USC 103 as being unpatentable over Iger et al. (WO2000015300A1, hereafter Iger) in view of Garner et al. (US20100277305, hereafter Garner) and Lozano et al. (US20170326346, hereafter Lozano) is proper.
	Appellant argues on page 3 of the brief that Iger teaches away from the requirement of “at least two consecution applications at frequency of at least once daily” because of the difference in timing between Iger and the claimed invention.
The Examiner respectfully disagrees. Iger does not teach away from the proposed modification because Iger does not criticize, discredit, or otherwise discourage the claimed solution. If the reference does not teach that a combination is undesirable, then it cannot be said to teach away. Here, Iger does not discuss the possibility of performing two consecutive applications at least once daily so Iger cannot be said to have criticized, discredited, or other discouraged the claimed limitation. Iger merely discloses an example of a frequency of application which is different than two consecutive applications at least once daily. However, disclosed examples and 
Applicant argues on pages 4-6 that there is no motivation to combine the modifications from Lozano with Iger because Lozano would render Iger unsatisfactory for its primary purpose since Iger discloses ultrasound cavitation and Lozano discloses cryotherapy.
The Examiner respectfully disagrees. The Examiner is not incorporating the cryotherapy steps of Lozano so the primary purpose of Iger is not rendered unsatisfactory. As can be seen pages 7-8 of the rejection dated 10/29/2020, the Examiner relies on Lozano to disclose the claim limitation of “at least two consecution applications at frequency of at least once daily”. Both references disclose using ultrasound to prepare the skin for some form of topical treatment (Iger, Pg 15, Para 1; “ultrasound may be used to augment penetration of various chemical agents to the epithelial by exposing the tissue to a first irradiated ultrasound stimulus having such parameters as to cause format of opening in the skin tissue without causing irreversible damage”) (Lozano, Para 178; “the treatment site can be prepared by, for example, mechanically, chemically, or otherwise altering the skin […] sonophoresis can be used whereby ultrasound waves are used to stimulate micro-vibrations within the skin to increase the overall kinetic energy of molecules making up the coupling media or topical agent to be delivered into the skin to increase absorption”) and Lozano discloses a frequency of “at least two consecution applications at frequency of at least once daily” (Lozano, Para 161; “procedure could be repeated on a regular basis if desired (e.g., every day”) (Lozano, Para 184; “steps can immediately be repeated […] any number of times, such as 1, 2, 3, 4 or more times, preferably during the same patient treatment and optionally without moving the applicator”). Lozano does disclose that ultrasound can additionally be used to induce ice crystal formation during the cryotherapy steps. However, this is a separate step from the sonophoresis/preparation step which the Examiner relies on and cites. At no point does the Examiner propose or rely on incorporating the cryotherapy limitations of Lozano so the purpose of Iger would not be frustrated. Applicant fails to explain how Lozano would frustrate the purpose of Iger since the rejection does not rely on incorporating the cryotherapy portions of Lozano into Iger.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN DENNY LI/Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),